Peters, C. J.
In this action brought by an indorsee of a note against the indorser, the declaration closes in these words :
" And the said Loren Leathers thereafterwards on the same day indorsed and delivered the said note to the plaintiff; and the plaintiff avers that afterwards when the said note became payable, viz : on the 25th day of July, A. D., 1888, at Medford, aforesaid, the said note was duly presented to said George G. Holt, and payment of the said sum, according to the tenor of the said note, was then and there duly required of the said George G. Holt, who then and there refused to pay the same, *243of all which the said Loren Leathers thereafter wards, viz., on the same day, had notice, by reason whereof the said Loren Leathers became liable and in consideration thereof, then and there promised the plaintiff to pay him the contents of the said note, with interest, when thereunto requested.”
It is objected by defendant- on demurrer to the declaration,, that no consideration is alleged for his promise to pay the note-in case of non-payment by the maker. We find, however, the-declaration to be of a standard form in both ancient and modern use. The words "in consideration thereof” in the count apply to all preceding matter, and amount to an averment that the* note was indorsed for value.
The defendant also contends that the note was not demanded’ of the maker on the day it became due. The note, dated July 22, 1884, on four years, appears to have been presented for-payment and protested on July 25, 1888. The defendant’s, point is that, as July 22, 1888, came on Sunday, the note fell's due on Saturday the 21st, and with grace added became pay-able on the 24th day of July, 1888: It may be that at common-law the note would have become due as the defendant contends,, but that is not the meaning of our statute on the subject. By our law the days of grace are made a part of the contract just as if written in the note itself, and a note does not in any sense-fall due before the last day of grace. It is the Sunday occurring on the last day of grace, and not one occurring on the last day preceding the days of grace, that deducts a day from the running time of a note. Demurrer overruled.
Walton, Libbey, Emery, Haskell and Wiiitehouse, JJ., concurred.